Exhibit 10.15






CELANESE AMERICAS
SUPPLEMENTAL RETIREMENT PENSION PLAN


AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009








--------------------------------------------------------------------------------






CELANESE AMERICAS
SUPPLEMENTAL RETIREMENT PENSION PLAN


AMENDED AND RESTATED
EFFECTIVE JANUARY 1, 2009






TABLE OF CONTENTS




Article
 
 
Page


 
 
 
 
 
 
 
 
Preamble
1


 
 
 
 
 
 
I.
 
Purpose
2


 
 
 
 
 
 
II.
 
Definitions
3


 
 
 
 
 
 
III.
 
Retirement Benefits
9


 
 
 
 
 
 
IV.
 
Death Benefits
12


 
 
 
 
 
 
V.
 
Retirement Benefit Payments
15


 
 
 
 
 
 
VI.
 
Funding
18


 
 
 
 
 
 
VII.
 
Administration
20


 
 
 
 
 
 
VIII.
 
Amendment and Termination
23


 
 
 
 
 
 
IX.
 
Miscellaneous Provisions
25


 
 
 
 
 
 
 
 
Schedule A
30







--------------------------------------------------------------------------------






CELANESE AMERICAS
SUPPLEMENTAL RETIREMENT PENSION PLAN






WHEREAS, Celanese Corporation of America, a predecessor to Celanese Americas
Corporation, previously adopted this unfunded, non-qualified "excess benefit
plan" (within the meaning of section 3(36) of the Employee Retirement Income
Security Act of 1974, as amended ("ERISA")) for certain of its employees, in
order to supplement the benefits payable to those employees under its qualified
defined benefit plan; and
WHEREAS, Celanese Americas Corporation has amended and restated this Plan in the
past and now wishes to again amend and restate the Plan, effective January 1,
2009, as follows:


1

--------------------------------------------------------------------------------





ARTICLE I
PURPOSE


1.1    Celanese Americas Corporation, desiring to provide systematically for the
payment of supplemental benefits to a select group of management or highly
compensated employees within the meaning of ERISA who participate in the
Celanese Americas Retire-ment Pension Plan and whose benefits under the Celanese
Americas Retirement Pension Plan are limited by certain provi-sions of
applicable law, herewith continues this unfunded, non-qualified plan known as
the Celanese Americas Supplemental Retirement Pension Plan.


2

--------------------------------------------------------------------------------





ARTICLE II
DEFINITIONS


Except where otherwise clearly indicated by context, the masculine shall include
the feminine and the singular shall include the plural, and vice-versa.
2.1    "Actuary" shall mean the enrolled actuary engaged to perform actuarial
services for the Qualified Retirement Plan.
2.2    "Beneficiary" shall mean the person designated by a Participant to
receive benefits under the Qualified Retirement Plan after his death.
2.3    "Benefit Commencement Date" means the first day of the calendar month
following the later of (i) the date of the Participant's Separation from
Service, (ii) the date on which the Participant attains age 55 or (iii) December
31, 2008.
2.4    "Benefits Committee" shall mean the persons ap-pointed by the Board of
Direc-tors to supervise the adminis-tration of the Qualified Retirement Plan.
2.5    "Board of Directors" shall mean the board of directors of the Company.
2.6    "Change in Control" has the meaning set forth in the Celanese Corporation
Deferred Compensation Plan (effective January 1, 2008).
2.7    "Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.
2.8    "Company" shall mean Celanese Americas Corporation and its successors.
2.9    "Employee" shall mean each individual employed by a Participating Company
who is also a member of a select group of management or highly compensated
employees but shall not include any individual hired by a Participating Company
on or after January 1, 2001.


3

--------------------------------------------------------------------------------





2.10    "Participant" shall mean each Employee of a Participating Company who
meets the eligibility requirements set forth in Section 3.1.
2.11    "Participating Company" shall mean the Company and each other
organization which is designated by the Board of Directors to adopt the
Qualified Retirement Plan by action of its board of directors or other governing
body, and which does adopt the Qualified Retire-ment Plan.
For the purpose of determining whether a Participant has experienced a
Separation from Service, the term "Participating Company" shall mean:
(a)
The entity for which the Participant performs services and with respect to which
the legally binding right to compensation deferred under this Plan arises; and

(b)
All other entities with which the entity described above would be aggregated and
treated as a single employer under Code Section 414(b) (controlled group of
corporations) and Code Section 414(c) (a group of trades or businesses, whether
or not incorporated, under common control), as applicable. In order to identify
the group of entities described in the preceding sentence, the Benefits
Committee shall use an ownership threshold of at least 50% as a substitute for
the 80% minimum ownership threshold that appears in, and otherwise must be used
when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treasury Regulation Section 1.414(c)-2 for determining the trades or
businesses that are under common control under Code Section 414(c).

2.12    "Plan" shall mean the Celanese Americas Supplemental Retirement Pension
Plan, as set forth herein and as hereafter amended from time to time.


4

--------------------------------------------------------------------------------





2.13    "Qualified Retirement Plan" shall mean the Celanese Americas Retirement
Pension Plan, the qualified defined benefit plan maintained by the Company.
2.14    "Qualified Retirement Plan Benefits" shall mean the bene-fits payable
under the Qualified Retirement Plan to a Participant who has met all of the
conditions for and is eligible to receive early, normal, or late retirement
benefits from the Qualified Retirement Plan. The amount of a Partici-pant's
Qualified Retirement Plan Benefits shall be calculated by the Actuary in
accordance with the terms of the Qualified Retirement Plan and shall be
expressed in the form of a single life annuity.
2.15    "Qualified Retirement Plan Survivor Benefits" shall mean the benefits
payable to a surviving Spouse or Benefi-ciary under the Qualified Retirement
Plan after the death of a Participant. The amount of a Spouse's or Beneficiary's
Qualified Retirement Plan Survivor Benefits shall be calculated by the Actuary
in accor-dance with the terms of the Qualified Re-tirement Plan and shall be
expressed in the form of a 50% joint and survivor annuity.
2.16    "Section 409A" means Code Section 409A and the regulations and other
guidance promulgated thereunder.
2.17    "Separation from Service" means a termination of the services provided
by a Participant to his Participating Company, whether voluntarily or
involuntarily, other than by reason of death, as determined by the Benefits
Committee in accordance with Treasury Regulation Section 1.409A-1(h). For a
Participant who provides services to a Participating Company as an Employee, a
Separation from Service shall occur when such Participant has experienced a
termination of employment with such Participating Company. A Participant shall
be considered to have experienced a termination of employment when the facts and
circumstances indicate that the


5

--------------------------------------------------------------------------------





Participant and his Participating Company reasonably anticipate that either (i)
no further services will be performed for the Participating Company after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Participating Company after such date (whether as an Employee or
as an independent contractor) will permanently decrease to no more than 20% of
the average level of bona fide services performed by such Participant (whether
as an Employee or an independent contractor) over the immediately preceding
36-month period (or the full period of services to the Participating Company if
the Participant has been providing services to the Participating Company less
than 36 months). If a Participant is on military leave, sick leave, or other
bona fide leave of absence, the employment relationship between the Participant
and the Participating Company shall be treated as continuing intact, provided
that the period of such leave does not exceed 6 months, or if longer, so long as
the Participant retains a right to reemployment with the Participating Company
under an applicable statute or by contract. If the period of a military leave,
sick leave, or other bona fide leave of absence exceeds 6 months and the
Participant does not retain a right to reemployment under an applicable statute
or by contract, the employment relationship shall be considered to be terminated
for purposes of this Plan as of the first day immediately following the end of
such 6-month period. In applying the provisions of this paragraph, a leave of
absence shall be considered a bona fide leave of absence only if there is a
reasonable expectation that the Participant will return to perform services for
the Participating Company.
Notwithstanding the foregoing provisions, if a Participant provides services for
a Participating Company as both an Employee and as a member of the Board of
Directors (a "Director"), to the extent permitted by Treasury Regulation Section
1.409A-1(h)(5) the services provided by such Participant as a Director shall not
be taken into account in determining whether the Participant has experienced a
Separation from Service as an Employee, and the services provided


6

--------------------------------------------------------------------------------





by such Participant as an Employee shall not be taken into account in
determining whether the Participant has experienced a Separation from Service as
a Director.
2.18    "Specified Employee" shall, for the period described in the last
sentence of this paragraph, mean a Participant who at any time during the
12-month period ending on the immediately preceding December 31 (the
"Determination Period") met the definition of "key employee" as defined and
determined under Internal Revenue Code Section 416(i) and the regulations
thereunder because the Participant was: (i) an officer of a Participating
Company or a Controlled Group Member with Key Employee Compensation of at least
$130,000 (as adjusted pursuant to Code Section 416(i)(1)(A)); (ii) a 5% owner of
a Participating Company; or (iii) a 1% owner of a Participating Company with Key
Employee Compensation of at least $150,000. For purposes of (i) above, only an
employee of the Participating Company or a Controlled Group Member who, based
solely on the nature of his respective duties, was an officer of the
Participating Company or a Controlled Group Member during the Determination
Period and whose Key Employee Compensation during the Determination Period, when
ranked with all other such officers of the Participating Company and Controlled
Group Members, was one of the fifty highest compensated officers during the
Determination Period, shall be considered an officer of the Participating
Company or a Controlled Group Member, as the case may be, during such
Determination Period. If a Participant was a key employee during a Determination
Period pursuant to the foregoing provisions, the Participant shall be considered
a "Specified Employee" for the 12-month period commencing on the April 1
immediately following such Determination Period
For purposes of this Section 2.17, the determination of which Participants are
"key employees" pursuant to the preceding paragraph shall, in accordance with
Treasury Regulation Section 1.415(c)-2(g)(5)(ii), be made by excluding all
compensation of employees of


7

--------------------------------------------------------------------------------





the Participating Company and its Controlled Group Members who were "nonresident
aliens" (as such term is defined in Treasury Regulation Section 1.409A-1(j))
during the applicable Determination Period provided that such exclusion is made
in all of the Participating Company's and its Control Group Members' other
nonqualified deferred compensation plans and arrangements under which Specified
Employees are determined. In addition, for purposes of this Section 2.17, the
term "Key Employee Compensation" means, in accordance with Treasury Regulation
Section 1.415(c)-2(d)(4), compensation received from the Participating Company
and any Controlled Group Members that is required to be reported under Code
Sections 6041, 6051 and 6052 (i.e. Box 1 compensation) but, except as provided
in the immediately preceding sentence, determined without regard to any rules
that limit remuneration included in wages based on the nature or location of the
employment or the services performed, increased by amounts excluded from
compensation in lieu of benefits under a cash or deferred arrangement under Code
Section 401(k), a cafeteria plan under Code Section 125 or a salary reduction
agreement under Code Section 132(f)(4). The term "Controlled Group Member" for
purposes of this Section 2.17 means a member of a controlled group of
corporations under Code Section 414(b) or of a group of trades or businesses
under common control under Code Section 414(c) of which the Participating
Company is also a member.
2.19    "Spouse" shall mean the person to whom a Participant is married on any
date of reference.


8

--------------------------------------------------------------------------------





ARTICLE III
RETIREMENT BENEFITS


3.1    Conditions. An Employee shall be entitled to benefits from this Plan if:
(a)    he has Qualified Retirement Plan Benefits;
(b)     his Qualified Retirement Plan Benefits are limited by:
(1)    Code section 401(a)(17), which limits the amount of compensation that may
be taken into account in calculating a Participant's benefits under the
Qualified Retirement Plan, and/or;
(2)    Code section 415, which limits the annual amount of benefits that a
Par-tici-pant may receive from the Qualified Retire-ment Plan; and
(c)    he is not entitled to receive benefits from the Celanese Americas
Corporation Executive Pension Plan.
An Employee who is entitled to vested benefits from the Qualified Retirement
Plan but is not entitled to early, normal or late retirement benefits under the
Qualified Retirement Plan at the time of the Employee's Separation from Service
shall still be eligible for benefits under this Plan. Further, a former employee
of Hoechst-Roussel Vet Company who would have otherwise satisfied the conditions
of this Section 3.1 as of March 31, 2000, will be eligible for benefits under
Schedule A of this Plan. Notwithstanding any other provision of the Plan, no
individual hired by a Participating Company on or after January 1, 2001 is
eligible to participate in the Plan.
3.2    Amount of Benefits.     Except as provided in Schedule A, the annual
amount of the benefits payable to a Participant who is entitled to benefits from
this Plan shall be equal to:


9

--------------------------------------------------------------------------------





(a)    the annual amount of the benefits that would be payable to the
Participant under the Qualified Retirement Plan as of the Participant's Benefit
Commencement Date if the limitations of Code sections 401(a)(17) and 415 were
disregarded, which amount shall be calculated by the Actuary using the Qualified
Retirement Plan's benefit formula;
minus
b)    the annual amount of the Participant's Qualified Retirement Plan Benefits
payable as of the Participant's Benefit Commencement Date.
In the event a Participant is a Disabled Accruing Participant under the
Qualified Retirement Plan following the Participant's Benefit Commencement Date,
the annual benefit amount calculated under this Section 3.2 shall be increased
by the Actuary as of January 1 immediately following the Participant's Benefit
Commencement Date to reflect the additional disability service credited to the
Participant under the Qualified Retirement Plan through the end of the calendar
year following the Participant's Benefit Commencement Date, and shall likewise
be increased as of each January 1 thereafter to reflect any such additional
service credited since the immediately preceding January 1. Each such increase
shall be equal to the annual benefit calculated under Section 3.2(a) and (b)
based solely on the additional disability service credited during the calendar
year immediately preceding the January 1 adjustment date. This annual benefit
increase shall be calculated and paid effective as of the January 1 adjustment
date taking into account the factors described in Section 3.3 and the form of
payment of the Participant’s benefit under this Plan.
3.3    Relevant Factors.
(a)    In calculating the amount described in Sections 3.2(a) and 3.2(b) or in
Schedule A, the Actuary shall take into account all pertinent pro-visions of the
Qualified


10

--------------------------------------------------------------------------------





Retirement Plan, including applicable conversion and reduction factors. The only
provisions of the Qualified Retirement Plan to be disregarded in calculating the
amount described in Section 3.2(a) or Schedule A are those setting forth the
limitations of Code sections 401(a)(17) and 415.
(b)    The amount described in Sections 3.2(a) and 3.2(b)shall be expressed in
the form of a single life annuity. Further, the amount described in Section
3.2(b) shall be calculated as if the Participant's Qualified Retirement Plan
Benefits are commencing on the Participant's Benefit Commencement Date even if
the Participant has not elected to commence his Qualified Retirement Plan
Benefits on that date.
(c)    Any base salary or bonus otherwise payable to a Participant that is
deferred under a plan providing for the deferral of compensation that is
maintained by the Company or its subsidiaries, whether such plan is qualified
under Code Section 401(a) or nonqualified, shall nonetheless be counted as
earnings for the purpose of calculating the Participant's benefit accrual under
the Plan for that Plan year.
3.4    Notice. A Participant who is entitled to benefits from this Plan shall
receive a notice setting forth the amount of the benefits payable to him, as
determined under Section 3.2 or Schedule A.


11

--------------------------------------------------------------------------------





ARTICLE IV
DEATH BENEFITS


4.1    Conditions. Except as provided in Schedule A, if a Participant dies,
leaving a surviving Spouse or Beneficiary who is entitled to Qualified
Retirement Plan Survivor Benefits, the surviving Spouse or Beneficiary shall be
entitled to benefits from this Plan to the extent set forth in Section 4.2 or
4.3.
4.2    Pre-Retirement Surviving Spouse's Benefits.
(a)    In the event of the death of a Participant who:
(1)    has been credited with at least one hour of service after August 22,
1984,
(2)    has a surviving Spouse,
(3)    has a vested accrued benefit, and
(4)    dies before beginning to receive benefits from the Plan,
his surviving Spouse shall receive a surviving Spouse's benefit.
(b)    The surviving Spouse's benefit shall be an annual pension, payable
monthly, in the form of a single life annuity commencing on the first day of the
month coinciding with or next following the date the deceased Participant would
have attained age 55 (or the first day of the calendar month following the date
of his death, if later), equal to the benefit such Spouse would have received if
the Participant:
(1)    had terminated employment on the earlier of (A) the date of his death or
(B) his actual termination date,
(2)    had survived to the benefit commencement date described in the preceding
sentence,


12

--------------------------------------------------------------------------------





(3)    had then begun to receive an immediate joint and 50% survivor annuity
with his Spouse as the beneficiary, and
(4)    had died on the following day.
In the event that the Actuary determines that the value of the Spouse's benefit
does not exceed $15,000, then notwithstanding the foregoing, the benefit shall
be paid to the Spouse in a single lump sum payment on the first day of the
calendar month following the date of the Participant's death. However, the
preceding sentence shall not apply unless the Spouse's benefit under this Plan
and his or her interest in all other plans, agreements, methods, programs or
arrangements that must be aggregated under Treasury Regulation Section
1.409A-1(c)(2) do not exceed $15,000 on an aggregated basis, and all such other
interests are terminated and liquidated in their entirety at the same time as
the lump sum payment under this paragraph.
4.3    Death After Commencement of Benefits.
Upon the death of a Participant after his Separation from Service and the
commencement of his benefits (or the deemed commencement of benefits for a
Specified Employee whose commencement is delayed by Section 5.1), his
Beneficiary shall be entitled to receive any amount(s) which may be payable
under the form of benefit in effect or under any annuity contract which has been
distributed to provide the benefits to which the Participant was entitled
hereunder. Such benefits shall commence on the first day of the calendar month
following the Participant's death.


13

--------------------------------------------------------------------------------





4.4    Relevant Factors.
(a)    In calculating the amount described in Section 4.2, the Actuary shall
take into account all pertinent pro-visions of the Qualified Retirement Plan,
including applicable conversion and reduction factors.
(b)    The amount described in Section 4.2 shall be expressed in the form of a
50% joint and survivor annuity.
4.5    Notice. A surviving Spouse or Beneficiary who is entitled to benefits
from this Plan shall receive a notice setting forth the amount of the benefits
payable to him, as determined under Section 4.2 or 4.3.


14

--------------------------------------------------------------------------------





ARTICLE V
RETIREMENT BENEFIT PAYMENTS


5.1    Commencement of Benefits. Except as provided in Schedule A, retirement
benefits payable from this Plan to a Participant shall commence on the
Participant's Benefit Commencement Date. However, if a Participant is a
Specified Employee on the date of the Participant's Separation from Service,
payment of the Participant's benefit shall not commence until the later of (i)
the Benefit Commencement Date or (ii) the first day of the seventh (7th)
calendar month following the calendar month of the Participant's Separation from
Service (provided that if the Participant dies prior to such first day of the
seventh calendar month and a survivor benefit is payable to the Participant's
Beneficiary, such survivor benefit shall commence on the first day of the
calendar month after the Participant's death). In the event the payment date in
(ii) applies, (A) the benefit payments that the Participant would otherwise have
received had payments started on the Benefit Commencement Date shall be
accumulated and paid to the Participant in a single lump sum payment on the date
set forth in (ii) (unless the Participant dies prior to such first day of the
seventh calendar month, in which case the lump sum shall be paid to the
Participant's Beneficiary on the first day of the calendar month after the
Participant's death) and (B) such lump sum payment shall be increased for
earnings at the prorated annual rate of 8.25% for the period beginning on the
Participant's Benefit Commencement Date and continuing through the date on which
the lump sum payment is made to the Participant or the Participant's
Beneficiary.        
5.2    Form of Benefits. Except as provided in Schedule A, a Participant may
elect to receive his retirement benefits payable from this Plan in any form of
life annuity available under the Qualified Retirement Plan, using the conversion
factors applicable under the Qualified


15

--------------------------------------------------------------------------------





Retirement Plan, provided that such respective forms of life annuities are
actuarially equivalent using reasonable actuarial assumptions as required by
Treasury Regulation Section 1.409A-2(b)(2)(ii). An election under this Plan may
be made without regard to the form in which such Participant's benefit under the
Qualified Retirement Plan is payable. In addition, such Participant's election
may be made without regard to the restrictions regarding spousal consent and the
timing of benefit elections applicable to the election of form of payment under
the Qualified Retirement Plan. The Participant's election with respect to form
of payment under this Plan must be made in accordance with procedures adopted by
the Benefits Committee.


If a Participant fails to elect the form of annuity available under this Section
5.2 prior to the Participant's Benefit Commencement Date, the Participant shall
be treated as if an election was made to receive retirement benefits in the form
of the single life annuity provided under the Qualified Retirement Plan if the
Participant is not married on his Benefit Commencement Date and a 50% joint and
survivor annuity provided under the Qualified Retirement Plan if the Participant
is married on his Benefit Commencement Date.
A Participant may (in accordance with the provisions of Treasury Regulation
Section 1.409A-2(b)(2)(ii)) make an election to change the life annuity form of
payment which the Participant previously elected (or, if the Participant made no
such election, the default form of payment, which shall be considered the
previously-elected life annuity for purposes of this paragraph), from one type
of life annuity to another type of life annuity that has the same scheduled date
for the first annuity payment. An election to make such a change may only be
made, however, if (i) the election is made before any annuity payment has been
made under the Plan, and (ii) the newly-elected life annuity is the actuarial
equivalent of the previously-elected life annuity within the meaning of Treasury
Regulation Section 1.409A-2(b)(2)(ii) (with such


16

--------------------------------------------------------------------------------





actuarial equivalence being determined by applying reasonable actuarial methods
and assumptions). The newly-elected life annuity must be one of the life annuity
forms of distribution available under the Qualified Retirement Plan at the time
of the Participant's election to change to the new life annuity. The amount of
the monthly payment under the newly-elected life annuity will be determined
using reasonable actuarial methods and assumptions, as required under Treasury
Regulation Section 1.409A-2(b)(2)(ii) (including the requirement that term
certain features and Social Security leveling features not be disregarded in
determining actuarial equivalence). Any election made by the Participant
pursuant to the provisions of this paragraph shall be made in accordance with
procedures established by the Benefits Committee.
5.3    Cashouts. In the event that the Actuary determines that the value of the
Participant's benefit does not exceed $15,000 at the Participant's Separation
from Service, then notwithstanding anything herein to the contrary, the
Participant's benefit shall be paid in a single lump sum payment on the
Participant’s Benefit Commencement Date (subject, however, to the payment delay
in Section 5.1 if the Participant is a Specified Employee). The provisions of
this Section 5.3 shall not apply unless the Participant's benefit under this
Plan and his interest in all other plans, agreements, methods, programs or
arrangements that must be aggregated under Treasury Regulation Section
1.409A-1(c)(2) do not exceed $15,000 on an aggregated basis, and all such other
interests are terminated and liquidated in their entirety at the same time as
the lump sum payment under this Section 5.3.


17

--------------------------------------------------------------------------------





ARTICLE VI
FUNDING


6.1    Unfunded Plan. The Plan has been, is, and shall continue to be an
unfunded plan. The Participating Companies have not and shall not save, set
aside, or earmark any monies or other property for the purpose of paying
benefits that may later become payable hereunder to a Participant or his
sur-viving Spouse or Beneficiary.
6.2    Payment from General Assets. The benefits payable under the Plan shall be
paid from the general assets of the Participating Companies when benefit
payments are due and owing. Nothing contained in this Plan shall constitute a
guarantee by the Participating Companies or by any other entity or person that
the assets of the Participating Companies will be sufficient to pay benefits
hereunder.
6.3    Interest and Rights. No Participant, surviving Spouse, or Beneficiary
shall have any interest in the assets of the Participating Companies because he
is entitled to receive benefits under this Plan. A Participant, surviving
Spouse, or Beneficiary shall have only the rights of a general unsecured
creditor of the Participating Companies with respect to his benefits.
6.4    Change in Control. Upon a Change in Control the Company shall, as soon as
practicable but in no event later than the effective date of the Change in
Control, contribute to that certain irrevocable grantor trust established by the
Company on March 16, 2005 to assist with the payment of benefits under the Plan
(the "Trust") such amount that is sufficient to fund the Trust for 100% of the
accrued benefit liabilities under the Plan. Notwithstanding the foregoing, no
assets shall be transferred to the Trust for any Participant who is an
"applicable covered employee" (as such term is defined in Code Section
409A(b)(3)(D)) during (i) any period during which the Celanese Americas
Retirement Pension Plan, the Celanese Americas


18

--------------------------------------------------------------------------------





Pension Plan for Meredosia Union Employees or any successor plan is in "at-risk"
status (as such term is defined in Code Section 430(i)), (ii) any period the
Company or any Participating Company is a debtor in a case under Title 11 of the
United States Code or similar Federal or State law or (iii) the twelve month
period beginning on the date which is six months prior to the date of
termination of the Celanese Americas Retirement Pension Plan, the Celanese
Americas Pension Plan for Meredosia Union Employees or any successor plan where,
as of the date of such termination, such plan is not sufficient for benefit
liabilities (within the meaning of Section 4041 of the Employee Retirement
Income Security Act of 1984, as amended). In addition, no assets shall be
transferred to the Trust if such transfer would violate any of the restrictions
under Code Section 409A(b).


19

--------------------------------------------------------------------------------





ARTICLE VII
ADMINISTRATION


7.1    Plan Administrator. The Benefits Committee shall be the administrator of
the Plan and shall control and manage the operation of the Plan.
7.2    Duties and Powers of Benefits Committee.
(a)    The Benefits Committee shall have all powers necessary to administer the
Plan in accordance with its terms and applicable law, and shall also have
discretionary authority to determine eligibility for benefits and to construe
the terms of the Plan. Any construction, interpretation, or application of the
Plan by the Benefits Committee shall be final, con-clusive, and binding on all
persons.
(b)    To the extent applicable, the Benefits Com-mittee shall have the same
specific duties and powers with respect to this Plan as it has with respect to
the Qualified Retirement Plan. Similarly, the Bene-fits Committee shall be
subject to the same limits on its responsibilities with respect to this Plan as
it is with respect to the Qualified Retirement Plan.
7.3    Claims Procedure.
(a)    In the event that the Benefits Committee denies, in whole or in part, a
claim for benefits by a Participant or his beneficiary, the Benefits Committee
shall furnish notice of the adverse determination to the claimant, setting forth
(l) the specific reasons for the adverse determination, (2) specific reference
to the pertinent Plan provisions on which the adverse determination is based,
(3) a description of any additional information necessary for the claimant to
perfect the claim and an explanation of why such information is necessary, and
(4) a description of the Plan's review procedures and the time limits applicable
to such procedures, including a statement of the claimant's right to bring a
civil action under section 502(a) of ERISA


20

--------------------------------------------------------------------------------





following an adverse benefit determination on review.
(b)    The notice described in Subsection (a) shall be forwarded to the claimant
within 90 days of the Benefits Committee's receipt of the claim; provided,
however, that in special circumstances the Benefits Committee may extend the
response period for up to an additional 90 days, in which event it shall notify
the claimant in writing of the extension before the expiration of the initial 90
day period, and shall specify the reason or reasons for the extension.
(c)    Within 60 days of receipt of a notice of an adverse determination, a
claimant or his duly authorized representative may petition the Benefits
Committee in writing for a full and fair review of the adverse determination.
The claimant or his duly authorized representative shall have the opportunity to
review relevant documents and to submit issues and comments in writing to the
Benefits Committee. The Benefits Committee shall review the adverse
determination and shall communicate its decision and the reasons therefor to the
claimant in writing within 60 days of receipt of the petition setting forth (l)
the specific reasons for the adverse determination, (2) specific reference to
the pertinent Plan provisions on which the adverse determination is based, (3) a
statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the claimant's claim for benefits, and (4) a statement
describing any voluntary appeal procedures offered by the Plan and claimant's
right to obtain information regarding such procedures and a statement of the
claimant's right to bring an action under section 502(a) of ERISA. However, in
special circumstances the Benefits Committee may extend the response period for
up to an additional 60 days, in which event it shall notify the claimant in
writing prior to the commencement of the extension.


21

--------------------------------------------------------------------------------





(d)    If for any reason the written notice of the adverse benefit determination
described in Subsection (a) is not furnished within 90 days of the Benefits
Committee's receipt of a claim for benefits, the claim shall be deemed to be
denied. Likewise, if for any reason the written decision on review described in
Subsection (c) is not furnished within the time prescribed, the claim shall be
deemed to be denied on review.


22

--------------------------------------------------------------------------------





ARTICLE VIII
AMENDMENT AND TERMINATION


8.1    Power of Amendment and Termination.
(a)    It is the intention of each Participating Company that this Plan will be
permanent. However, each Participating Company reserves the right to terminate
its participation in this Plan at any time by action of its board of directors
or other governing body. Furthermore, the Plan may be amended or terminated at
any time by written action of the Board of Directors. The Plan also may be
amended by the Benefits Committee, provided such amendment either (1) does not
increase the cost to the Participating Companies by more than $250,000 annually,
as determined by an enrolled actuary selected by the Benefits Committee; or (2)
is required as a result of any business acquisition or divestiture approved by
the Board of Directors.
(b)    Each amendment to the Plan shall be in writing and shall be binding on
each Participating Company. No amendment shall have the effect of retroactively
depriving Par-ticipants of benefits already accrued under the Plan.
(c)    Any amendment or termination of the Plan shall become effective as of the
date designated by the Board of Directors, or, if appropriate, the Benefits
Committee. No benefit payments under the Plan shall be accelerated as a result
of termination unless the Board of Directors approves such acceleration and,
except for the benefits set forth on Schedule A, the acceleration is permitted
by and it complies with the applicable requirements and limitations of Treasury
Regulation Section 1.409A-3(j)(4)(ix).
(d)    Notwithstanding anything herein to the contrary, following the occurrence
of a Change in Control, there shall be no modification to or revocation of the


23

--------------------------------------------------------------------------------





provisions of Section 6.4 without the written consent of the Board of Directors
serving immediately prior to the Change in Control, except for amendments
necessary to comply with applicable law.
8.2    Automatic Termination. The Plan shall automati-cally terminate when the
Qualified Retirement Plan terminates if it is not terminated before then.


24

--------------------------------------------------------------------------------





ARTICLE IX
MISCELLANEOUS PROVISIONS


9.1    Effective Date. The effective date of this amended and restated Plan
shall be January 1, 2009.
9.2    Plan Year. The plan year of the Plan shall be the calendar year (January
1st through December 31st).
9.3    No Employment Rights. Neither the action of the Company in establishing
the Plan, nor any provisions of the Plan, nor any action taken by the
Participating Companies or the Benefits Committee shall be construed as giving
to any Employee of a Participating Company the right to be retained in its
employ or any right to payment except to the extent of the benefits to which he
may become entitled under the Plan.
9.4    Loss of Eligibility and Benefits. Notwith-standing a Participant's
satisfaction of the requirements for participation herein, such Participant may
nevertheless be deemed to be ineligible to participate or to continue to
participate in the Plan and be denied benefits hereunder if, upon consideration
of the facts and circumstances and any advice or recommendation of a
Participating Company, the Board of Directors finds that such Participant has
either before or after a Separation from Service:


(i)    violated any Participating Company policies, or
(ii)    directly or indirectly competed against a Participating Company (where
indirect competition could include, but not be limited to, the Participant's
having worked for or with others who compete against the Participating Company
or do work that the Participating Company may otherwise have had the opportunity
to compete for), or


25

--------------------------------------------------------------------------------





(iii)committed a crime or other offense, or
(iv)    acted in a way considered adverse to a Participating Company, or
(v)    has taken an action, or has omitted to act in such a way, that is
considered contrary to a Participating Company's interests.
9.5    Governing Law. Except to the extent superseded by the Employee Retirement
Income Security Act of 1974, as amended from time to time, all questions
pertaining to the validity, construction, and operation of the Plan shall be
determined in accordance with the laws of the state of Delaware.
9.6    Severability of Provisions. If any provision of this Plan is determined
to be void by any court of competent jurisdiction, the Plan shall continue to
operate and, for the purposes of the jurisdiction of that court only, shall be
deemed not to include the provision(s) determined to be void.
9.7    Mailing Address. Benefit payments and notifica-tions hereunder shall be
deemed made when mailed to the last address furnished to the Benefits Committee.
9.8    Spendthrift Clause.
(a)    No benefit payable at any time under this Plan and no interest or
expectancy herein shall be anticipated, assigned, or alienated by any
Participant, surviving Spouse, or Beneficiary, or subject to attachment,
garnishment, levy, execution, or other legal or equitable process.
(b)    Any attempt to alienate or assign a benefit hereunder, whether currently
or hereafter payable, shall be void. No benefit shall in any manner be liable
for or subject to the debts or liability of any Participant, surviving Spouse,
or Beneficiary. If any Participant, surviving Spouse, or Beneficiary attempts to
or does alienate or assign his benefit


26

--------------------------------------------------------------------------------





under the Plan or any part thereof, or if by reason of his bank-ruptcy or other
event happening at any time such benefit would devolve upon anyone else or would
not be enjoyed by him, then the Benefits Committee may terminate payment of such
benefit and hold or apply it for the benefit of the Participant, surviving
Spouse, or Beneficiary.
9.9    Incapacity. If the Benefits Committee deems any individual who is
entitled to receive payments hereunder to be incapable of receiving or
disbursing the same by reason of ill-ness, infirmity, or incapacity of any kind,
such payments shall be applied directly for the comfort, support, and
maintenance of the individual, or shall be paid to any responsible person caring
for the individual who is determined by the Benefits Committee to be qualified
to receive and disburse such payments for the individual's benefit; and the
receipt of such person shall be a complete acquittance for the payment of the
benefit. Payments pursuant to this Section shall be complete discharge to the
extent thereof of any and all liability of the Participating Companies and the
Bene-fits Committee.
9.10    Tax Withholding. The Benefits Committee shall have the right to withhold
from benefit payments any and all
local, state, and federal taxes which may be withheld in accor-dance with
applicable law. For purposes of the preceding sentence, any amounts required to
be withheld for Federal Insurance Contributions Act (FICA) taxes (and for income
taxes on such withheld FICA taxes) with respect to benefits that are payable
from this Plan (other than benefits payable under Schedule A) may be paid from
such benefits (whether or not such benefits have commenced) in accordance with
the requirements of Treasury Regulation Section 1.409A-3(j)(4)(vi)and the
Participant's benefit shall be reduced by the amount of such withholding.


27

--------------------------------------------------------------------------------





9.11    Distribution Delays. The payment or commencement of payments under the
Plan shall be made or shall begin on the date specified in the Plan or as soon
as administratively practicable thereafter. However, if for administrative or
any other reasons there is a delay in the payment or commencement of payments
beyond the date specified in the Plan, the payment or commencement of payments
(other than payments under Schedule A) shall not be delayed beyond the last day
permitted under Treasury Regulation Section 1.409A-3(d) for treating a delayed
payment as having been made on the applicable specified payment date.
9.12    Compliance with Section 409A. Except for the benefits set forth on
Schedule A, it is intended that the remainder of this Plan comply with the
provisions of Section 409A. With respect to the benefits provided by Schedule A,
it is intended that such benefits qualify for "grandfathered" status and
continue to be governed by the law applicable to nonqualified deferred
compensation prior to enactment of Section 409A. This Plan shall be administered
in a manner consistent with this intent, and any provision not set forth on
Schedule A that would cause the Plan to fail to satisfy Section 409A shall have
no force and effect on benefits not covered by Schedule A until amended to
comply with Section 409A (which amendment may be retroactive to the extent
permitted by Section 409A and may be made by the Company without the consent of
the affected Participants).
Notwithstanding anything herein to the contrary, in the event that all or any
portion of a Participant's benefit under this Plan is includible in the
Participant's income as a result of a failure to comply with the requirements of
Section 409A, the Board of Directors may direct the Plan to pay to the
Participant during the Plan Year in which such failure is identified a lump sum
payment equal to the present value of the benefit under this Plan that is
required to be included in the Participant's income as a result of such failure.
The Participant's benefit under


28

--------------------------------------------------------------------------------





the Plan shall be reduced by the actuarial equivalent value of such payment
(computed using the actuarial assumptions in the Qualified Retirement Plan for
valuing lump sum distributions).
Executed this 31st day of December, 2008.


CELANESE AMERICAS CORPORATION
BENEFITS COMMITTEE
 
 
By:
/s/ Jan Dean
 
 
By:
/s/ Patrick Carroll
 
 
By:
/s/ Michael Summers





29

--------------------------------------------------------------------------------






SCHEDULE A


Special Provisions for Former
Hoechst Roussel Vet Company Employees




A.1. Notwithstanding any other provision in the Plan to the contrary, certain
former Hoechst Roussel Vet Company employees, as described in Section 3.1, will
be entitled to benefits in accordance with this Schedule A.


A.2. The annual amount of the benefits payable under this Schedule A shall be
equal to:


(a)    the annual amount of the benefit that he was entitled to receive from the
Qualified Retirement Plan, as of March 31, 2000, if the limitations of Code
sections 401(a)(17) and 415 were disregarded, which amount shall be calculated
by the Actuary using the Qualified Retirement Plan's benefit formula; minus


(b)    the actual annual amount of his Qualified Retirement Plan benefit as of
March 31, 2000.


A.3. Benefits payable under this Schedule A shall be expressed and paid in the
normal form of benefit (as that term is defined in the Qualified Retirement
Plan). No optional forms of benefit will be permitted.


A.4. In the event of the death of a Participant who: (1) is entitled to benefits
under this Schedule A; (2) has been credited with at least one hour of service
after August 22, 1984, (3) has a surviving spouse, (4) had a vested accrued
benefit under the Qualified Retirement Plan as of March 31, 2000, (5) dies
before beginning to receive benefits from the Plan, his surviving spouse shall
be entitled to benefits as set forth in Section A.5.


A.5. The benefit payable to a surviving spouse, as described in Section A.4,
shall be an annual pension, payable monthly, in the form of a single life
annuity commencing on the first day of the month coinciding with or next
following the date the deceased Participant would have attained age 55 (or the
first day of the month following the date of his death, if later), equal to the
benefit such spouse would have received if the Participant:


(a) had terminated employment as of March 31, 2000,


(b) had survived to the benefit commencement date described in the preceding
sentence,


(c) had then begun to receive an immediate joint and 50% survivor annuity with
his spouse as the beneficiary, and


(d) had died the following day.


A.6.    In calculating the amount described in Section A.5., the Actuary shall
take into


30

--------------------------------------------------------------------------------





account all pertinent provisions of the Qualified Retirement Plan, including
applicable conversion and reduction factors.


A.7.    Upon the death of a Participant, after he begins to receive benefits in
accordance with this Schedule A, death benefits, if any, shall be payable based
upon the form of benefit paid to the Participant.


A.8.    Benefits payable in accordance with this Schedule A shall continue to be
paid to a Participant or his surviving spouse for as long as required by the
form of benefit in which the benefit is paid.


31